—In a paternity proceeding pursuant to Family Court Act article 5, Debbie Jeanty appeals from an order of the Family Court, Rockland County (Warren, J.), entered February 28, 2001, which denied her objections to an order of the same court, dated November 16, 2000 (Mrsich, H.E.), denying that branch of her petition which was for child support, and dismissing so much of the petition as sought that relief.
Ordered that the order is reversed, with costs, the objections are sustained, and the matter is remitted to the Family Court, *609Rockland County, for further proceedings in accordance herewith.
Under the particular facts of this case, the Family Court erred in failing to consider the material offered by the appellant mother in support of that branch of her petition which was for child support. Thus, the matter is remitted to the Family Court, Rockland County, for a determination as to an appropriate award of child support for the period ending November 29, 2000. Ritter, J.P., Altman, Smith and Goldstein, JJ., concur.